Citation Nr: 0818589	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  03-24 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for mechanical low back 
pain with lumbar spondylosis, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1996 to 
December 2001.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

In April 2008, the veteran presented testimony before the 
undersigned Veterans Law Judge in a video conference from 
Columbia, South Carolina; a transcript of that hearing is of 
record.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

The last VA examination afforded the veteran's back was in 
September 2006, at which time no neurological pathology was 
clinically demonstrated.  The claims file has been 
supplemented with some private medical records dating from 
October 2006, which were negative for radicular complaints. 

At his hearing before the undersigned, the veteran claimed 
that he had received treatment at the Dorn VA Medical Center 
within the year prior to the hearing and copies of such 
records have not been considered.  The United States Court of 
Appeals for Veterans Claims (hereinafter, "Court") has held 
that fulfillment of the VA's duty to assist includes the 
procurement and consideration of any clinical data of which 
the VA has notice even when the appellant does not 
specifically request that such records be procured.  Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992).

The veteran also claimed that his medication had been changed 
to include treatment for spasms.  He also indicated that he 
had been taking such medication off and on for several years.  
His representative advanced that the veteran's back condition 
had worsened and that he was experiencing neurological 
sequelae, including radiculopathy, associated with his 
service connected back disorder.  The Court has held that, 
when a veteran-claimant alleges that his service-connected 
disability has worsened since his last examination, a new 
examination may be required to evaluate the current degree of 
impairment, particularly if there is no additional medical 
evidence which addresses the level of impairment of the 
disability since the previous examination.  Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997).  

In addition, the veteran testified that doctors had indicated 
to him that such neurological symptomatology was caused by 
his service connected back disorder and also that a doctor 
had recommended that he use a cane to ambulate.  Under these 
circumstances VA has an obligation to at least advise the 
veteran to obtain a statement from these physicians.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Should the 
veteran so desire and can adequately identify the physician, 
the RO can obtain any such evidence on his behalf.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  

2.  The AMC/RO should contact the veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the veteran for a low back 
disorder since 2005.  Of particular 
interest are medical records from the 
Dorn VAMC as well as from the medical 
care provider(s) who indicated to the 
veteran that he should use a cane for 
ambulation and that he has neurological 
sequelae that was caused by his service-
connected back disorder.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  Thereafter, the veteran should be 
afforded a VA back examination by a 
physician to ascertain the current 
nature and extent of his service 
connected mechanical low back pain and 
any associated neurological disorders 
in terms of the relevant rating 
criteria.  All indicated tests and 
studies should be accomplished.  

All clinical findings should be 
reported in detail.  The physician is 
to indicate whether there is any 
functional loss due to pain, including 
use during flare-ups, or functional 
loss due to weakness, fatigability, or 
incoordination.  Adequate reasons and 
bases, discussing both positive and 
negative evidence with specific 
references to the record, are to be 
provided in the opinion.  The claims 
folder must be made available to and 
reviewed by the examiner prior to 
completing the requested examination 
report and the examiner must document 
that such review was undertaken.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

